Citation Nr: 0404650	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left hip disorder.

2.  Entitlement to service connection for a leg disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from August 10, 1965 to August 
27, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 1967, the Board denied the veteran's claim for 
entitlement to service connection for a left hip disorder.  
The Board concluded that the condition pre-existed service, 
and that the hip disability was a congenital defect which was 
not a disease or injury within the meaning of applicable 
legislation.  At the time of the decision, the Board reviewed 
the veteran's service medical records, including a pre-
enlistment examination dated in May 1965 and an orthopedic 
examination dated on August 16, 1965.  These records are not 
currently associated with the claims folder.  Efforts to 
obtain them, including making a request to the veteran (as 
the January 2002 rating decision indicates that he provided 
copies of his service medical records to the RO), should be 
undertaken on remand.  

Also, in a letter dated in December 2001, the Department of 
Social and Health Services, Division of Vocational 
Rehabilitation (DVR) wrote a letter indicating that the 
veteran was a participant in their program some years ago; 
that they had since destroyed the records; that during the 
period of time that the veteran was involved with DVR he had 
an orthopedic examination by Dr. Stevenson, who was now 
deceased; and that the veteran had lived in that area sine 
1945 and was in receipt of Social Security Administration 
(SSA) benefits, making it possible to obtain his medical 
records through SSA.  Accordingly, these records should be 
obtained on remand.

Finally, the veteran has reported receiving relevant 
treatment from Max M. Bocek, M.D. and Merlin G. Anderson, 
M.D.  Some of these doctors' records are associated with the 
claims folder, but they do not appear to be complete.  The 
veteran was also treated at the Yakima CBOC, University of 
Washington Hospital, and at Crippled Children's Clinic.  
These records should be requested on remand.

Accordingly, the claims are remanded to the RO for the 
following action.  

1.  Make arrangements to obtain the 
veteran's complete service medical 
records, as discussed above.  This attempt 
should include requesting copies of the 
service medical records from the veteran, 
as the January 2002 rating decision 
indicates that he provided copies of his 
service medical records to the RO in 
conjunction with his claim.

2.  Make arrangements to obtain the 
veteran's complete records showing 
treatment for a hip disorder and a leg 
disorder from Max M. Bocek, M.D.; Merlin 
G. Anderson, M.D; the Yakima CBOC; 
University of Washington Hospital; and 
the Crippled Children's Clinic.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim; including any records from 
Dr. Stevenson.

4.  After the development requested above 
has been completed to the extent 
possible, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


